DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “a line fault” twice, it is unclear if these are two different line faults or if they are the same line fault. For the purposes of examining they are considered to be the same.
Claims 2-3, 5-6, 9-10, 12-13, 16-17, and 19-20 recite “a first threshold”, however, claim 1 already claims “a first threshold”. It is unclear if these are new thresholds or the same first threshold from claim 1. For the purposes of examining they are considered to be the same.
Claims 2,9, and 16 recite “a transformer” twice. it is unclear if these are two different transformers or if they are the same transformer. For the purposes of examining they are considered to be the same.
Claims 7 and 14 recite “a time duration” however, claim 1 already claims “a time duration”. It is unclear if these are new time durations or the same a time duration from claim 1. For the purposes of examining they are considered to be the same.
Claims 4, 11, and 18 are rejected based on their inherited issues form their respective independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2012/0086459 A1).
In claim 1, Kim discloses a method for locating a line fault (See title, Par. 144 “line fault”) in an electrical distribution system (Fig. 1), the method comprising: receiving data describing a transient current waveform (Par. 37 “voltage and current signals” “transient waveform”) associated with a line fault (Par. 37 “fault”) in an electrical distribution line (Fig. 1, 109, 103) comprising a feeder line (Par. 141 feeder; Fig. 1, 109) and at least one lateral line (Par. 141 junction line; Fig. 1, 103); determining a time duration of the transient current waveform (Par. 37, 105 “time domain”); estimating, based on a comparison of the time duration of the transient current waveform to a first threshold (Par. 112 “threshold value”, Fig. 13, 1312), whether the line fault likely occurred on one of the feeder line or the at least one lateral line (Fig. 13 1322 and 1324); and providing, based on estimating whether the line fault occurred on one of the feeder line or the at least one lateral line, an indication that the line fault likely occurred on one of the feeder line or the at least one lateral line (Fig. 13, 1332). 

In claim 2, Kim discloses where the at least one lateral line provides power to a transformer (Fig. 1, 105), where estimating whether the line fault likely occurred on one of the feeder line or the at least one lateral line comprises estimating that the line fault occurred on the at least one lateral line based on the comparison determining that the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Par. 55, 112, Par. 105), and the method further comprising estimating that the line fault occurred at a transformer on the at least one lateral line (Fig. 1, 105, Par. 55) based on the comparison determining that the time duration of the transient current waveform is shorter than the second threshold (Par. 55, 105).

In claim 5, Kim discloses where estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprises estimating that the line fault occurred on the feeder line and not on the at least one lateral line based on the time duration of the transient current waveform exceeding a first threshold (Par. 55, 112, 105).

In claim 6, Kim discloses where estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprises estimating that the line fault occurred on the at least one lateral line based on the comparison determining that the time duration of the transient current waveform is less than a first threshold (Par. 55, 112, 105).

In claim 7, Kim discloses where the first threshold corresponds to a time duration of at least four alternating current cycles of electrical power conveyed by the electrical distribution line (Par. 107).

In claim 8, Kim discloses a system for locating a line fault (See title, Par. 144 “line fault”) in an electrical distribution system (Fig. 1), the system comprising: a processor (Par. 49); a memory, communicatively connected to the processor (Par. 55); a data receiver, communicatively connected to the processor and the memory, the data receiver (Par. 55, Fig. 3), when operating, being configured to receive data describing a transient current waveform (Par. 37 “voltage and current signals” “transient waveform”)  associated with a line fault (Par. 37 “fault”)  in an electrical distribution line (Fig. 1, 109, 103) comprising a feeder line (Par. 141 feeder; Fig. 1, 109) and at least one lateral line (Par. 141 junction line; Fig. 1, 103); and a data processor, communicatively connected to the processor, the memory, and the data receiver, the data processor, when operating, being configured to: determine a time duration of the transient current waveform (Par. 37, 105 “time domain”); estimate, based on a comparison of the time duration of the transient current waveform to a first threshold (Par. 112 “threshold value”, Fig. 13, 1312), whether the line fault likely occurred on one of the feeder line or the at least one lateral line (Fig. 13 1322 and 1324); and provide, based on estimating whether the line fault occurred on one of the feeder line or the at least one lateral line, an indication that the line fault likely occurred on one of the feeder line or the at least one lateral line (Fig. 13, 1332).

In claim 9, Kim discloses where the at least one lateral line provides power to a transformer (Fig. 1, 105), where the data processor, when operating, is configured to estimate whether the line fault likely occurred on one of the feeder line or the at least one lateral line by at least estimating that the line fault occurred on the at least one lateral line based on the comparison determining that the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Par. 55, 112, Par. 105), and where the data processor, when operating, is further configured to estimate that the line fault occurred at a transformer on the at least one lateral line (Fig. 1, 105, Par. 55) based on the comparison determining that the time duration of the transient current waveform is shorter than the second threshold (Par. 55, 105).

In claim 12, Kim discloses where the data processor, when operating, is configured to estimate whether the line fault occurred on one of the feeder line or the at least one lateral line by at least estimating that the line fault occurred on the feeder line and not on the at least one lateral line based on the time duration of the transient current waveform exceeding a first threshold (Par. 55, 112, 105).

In claim 13, Kim discloses where the data processor, when operating, is configured to estimate whether the line fault occurred on one of the feeder line or the at least one lateral line by at least estimating that the line fault occurred on the at least one lateral line based on the comparison determining that the time duration of the transient current waveform is less than a first threshold (Par. 55, 112, 105).

In claim 14, Kim discloses where the first threshold corresponds to a time duration of at least four alternating current cycles of electrical power conveyed by the electrical distribution line (Par. 107).

In claim 15, Kim discloses a computer program product for locating a line fault (See title, Par. 144 “line fault”) in an electrical distribution system (Fig. 1), the computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith (Par. 55 “computer”), the computer readable program code comprising instructions for: receiving data describing a transient current waveform (Par. 37 “voltage and current signals” “transient waveform”) associated with a line fault (Par. 37 “fault”) in an electrical distribution line (Fig. 1, 109, 103) comprising a feeder line (Par. 141 feeder; Fig. 1, 109) and at least one lateral line (Par. 141 junction line; Fig. 1, 103); determining a time duration of the transient current waveform (Par. 37, 105 “time domain”); estimating, based on the time duration of the transient current waveform in comparison to a first threshold (Par. 112 “threshold value”, Fig. 13, 1312), whether the line fault likely occurred on one of the feeder line or the at least one lateral line (Fig. 13 1322 and 1324); and providing, based on estimating whether the line fault occurred on one of the feeder line or the at least one lateral line, an indication that the line fault likely occurred on one of the feeder line or the at least one lateral line (Fig. 13, 1332).

In claim 16 Kim discloses where the at least one lateral line provides power to a transformer (Fig. 1, 105), where the instructions for estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprise instructions for estimating that the line fault occurred on the at least one lateral line based on the comparison determining that the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Par. 55, 112, Par. 105), and the computer readable program code further comprising instructions for estimating that the line fault occurred at a transformer on the at least one lateral line (Fig. 1, 105, Par. 55) based on the comparison determining that the time duration of the transient current waveform is shorter than the second threshold (Par. 55, 105).

In claim 19 Kim discloses where the instructions for estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprise instructions for estimating that the line fault occurred on the feeder line and not on the at least one lateral line based on the time duration of the transient current waveform exceeding a first threshold (Par. 55, 112, 105).

In claim 20 Kim discloses where the instructions for estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprise instructions for estimating that the line fault occurred on the at least one lateral line based on the comparison determining that the time duration of the transient current waveform is less than a first threshold (Par. 55, 112, 105).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Morris (US 2002/0012210 A1).
In claim 3, Kim discloses where estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprises estimating that the line fault occurred on the lateral line based on the comparison determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Par. 112, Par. 105, 55).
Kim does not explicitly disclose where the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not, a combination of: failing to receive indications that overcurrent protection devices on the feeder line operated; and determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Emphasis added).
Morris teaches where the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not (Par. 36); failing to receive indications that overcurrent protection devices on the feeder line operated (Par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not, a combination of: failing to receive indications that overcurrent protection devices on the feeder line operated; and determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold based on Morris and Kim in order to provide lockout protection (Par. 36), thus leading to a more robust system.

In claim 4, Kim discloses where estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprises estimating that the line fault occurred on the feeder line based the comparison determining that the time duration of the transient current waveform is longer than the first threshold (Par. 112, Par. 105, 55).
Kim does not explicitly disclose where the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not; a combination of receiving indications that overcurrent protection devices on the feeder line operated and the comparison determining that the time duration of the transient current waveform is longer than the first threshold (Emphasis added).
Morris teaches indications of whether overcurrent protection devices on the feeder line operated or not (Par. 36); receiving indications that overcurrent protection devices on the feeder line operated (Par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not; a combination of receiving indications that overcurrent protection devices on the feeder line operated and the comparison determining that the time duration of the transient current waveform is longer than the first threshold based on Morris and Kim in order to provide lockout protection (Par. 36), thus leading to a more robust system.

In claim 10 Kim discloses where the data processor, when operating, is configured to estimate whether the line fault occurred on one of the feeder line or the at least one lateral line by at least estimating that the line fault occurred on the lateral line based on the comparison determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Par. 112, Par. 105, 55).
Kim does not explicitly disclose where the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not, a combination of: failing to receive indications that overcurrent protection devices on the feeder line operated; and the comparison determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Emphasis added).
Morris teaches comprises indications of whether overcurrent protection devices on the feeder line operated or not (Par. 36); failing to receive indications that overcurrent protection devices on the feeder line operated (Par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not, a combination of: failing to receive indications that overcurrent protection devices on the feeder line operated; and the comparison determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold based on Morris and Kim in order to provide lockout protection (Par. 36), thus leading to a more robust system.

In claim 11 Kim discloses where the data further comprises where the data processor, when operating, is configured to estimate whether the line fault occurred on one of the feeder line or the at least one lateral line by at least estimating that the line fault occurred on the feeder line the comparison determining that the time duration of the transient current waveform is longer than the first threshold.
Kim does not explicitly disclose indications of whether overcurrent protection devices on the feeder line operated or not, based on a combination of receiving indications that overcurrent protection devices on the feeder line operated and the comparison determining that the time duration of the transient current waveform is longer than the first threshold (Emphasis added).
Morris teaches indications of whether overcurrent protection devices on the feeder line operated or not (Par. 36); receiving indications that overcurrent protection devices on the feeder line operated (Par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not, based on a combination of receiving indications that overcurrent protection devices on the feeder line operated and the comparison determining that the time duration of the transient current waveform is longer than the first threshold based on Morris and Kim in order to provide lockout protection (Par. 36), thus leading to a more robust system.

In claim 17, Kim discloses where the instructions for estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprises where the instructions for estimating that the line fault occurred on the lateral line based on the comparison determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Par. 112, Par. 105, 55).
Kim does not explicitly disclose where the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not, a combination of: failing to receive indications that overcurrent protection devices on the feeder line operated; and determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold (Emphasis added).
Morris teaches where the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not (Par. 36); failing to receive indications that overcurrent protection devices on the feeder line operated (Par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not, a combination of: failing to receive indications that overcurrent protection devices on the feeder line operated; and determining the time duration of the transient current waveform is shorter than a first threshold and longer than a second threshold based on Morris and Kim in order to provide lockout protection (Par. 36), thus leading to a more robust system.

In claim 18, Kim discloses where the instructions for estimating whether the line fault occurred on one of the feeder line or the at least one lateral line comprises instructions for estimating that the line fault occurred on the feeder line based the comparison determining that the time duration of the transient current waveform is longer than the first threshold (Par. 112, Par. 105, 55).
Kim does not explicitly disclose where the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not; a combination of receiving indications that overcurrent protection devices on the feeder line operated and the comparison determining that the time duration of the transient current waveform is longer than the first threshold (Emphasis added).
Morris teaches indications of whether overcurrent protection devices on the feeder line operated or not (Par. 36); receiving indications that overcurrent protection devices on the feeder line operated (Par. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the data further comprises indications of whether overcurrent protection devices on the feeder line operated or not; a combination of receiving indications that overcurrent protection devices on the feeder line operated and the comparison determining that the time duration of the transient current waveform is longer than the first threshold based on Morris and Kim in order to provide lockout protection (Par. 36), thus leading to a more robust system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taft; US 20100152910 A1, POWER GRID OUTAGE AND FAULT CONDITION MANAGEMENT; Berard, US 9164663 B1, Monitoring And Reporting System For An Electric Power Distribution And/or Collection System.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865      


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
07/11/2022